Title: To Thomas Jefferson from Benjamin Clagett, 12 October 1806
From: Clagett, Benjamin
To: Jefferson, Thomas


                        
                            To The President
                            
                            Hagers Town 12th Octr. 1806
                        
                        The death of Robert Purviance Esqr: has made vacant an Office very lucrative, if in the nature of human
                            events, such an Office could be given, to a man who was once conspicuous, but from misfortunes is almost buried in
                            obscurity, it would be a transcendent change—If you are in possession of such information, respecting my character, as
                            will warrant a favorable consideration, I shall be much gratified with an extension of your favor—I am with respect—
                  Your
                            Obt. Servt.
                        
                            Benja: Clagett
                            
                        
                    